Citation Nr: 1417232	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-27 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include spondylolisthesis of L5-S1.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the Veteran's claims of entitlement to a higher evaluation for hypertension, and entitlement to service connection for a low back disability and weight issues.  The Veteran filed a notice of disagreement dated in September 2010 and the RO issued a statement of the case dated in August 2011.  In October 2011, the Veteran filed a statement indicating that he wished to withdraw his appeal for a higher evaluation for hypertension and continue his claim for a low back disability.  The Board accepts this statement as a substantive appeal on the issue of a low back disability.  No substantive appeal was submitted with respect to the weight claim.
 
In a September 2011 statement, the Veteran raised the issue of individual unemployability.  This claim is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 


REMAND

The Veteran contends that he has a back disability, to include spondylolisthesis of L5-S1, that had its onset as a result of military service.  The Veteran's medical records indicated that Veteran has been diagnosed with spondylolisthesis at L5-S1 secondary to bilateral pars fracture at L5 and that he has undergone fusion surgery.  The Veteran's representative, in a December 2010 statement, indicated that the Veteran was assigned to the U.S. Army 82nd Airborne Division and that he participated in numerous parachute jumps.  The Veteran contends that these jumps caused his current low back disability.  The Veteran treating physician, in a September 2010 report, indicated that he believed that the Veteran's spondylolisthesis was more likely than not acquired as a result of military service.  This opinion tends to support the claim; however, it does not, by itself, enable a grant of service connection because it is unclear whether the physician was aware of the Veteran's parachute jumps or otherwise had an awareness of the Veteran's complete medical history, to include any complaints, or lack thereof, during active service.  The opinion does trigger Vas duty to provide an examination for the purpose of obtaining an opinion of etiology from an examiner who has had an opportunity to review the record.

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination in connection with his claim.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Upon remand, the Veteran's medical records, including VA treatment records, should be updated.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a low back disability, to include spondylolisthesis, that is related to his military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a low back disability at present or at any time during the claims period (from May 2010)?  If so, state the diagnosis.

(b)  If the Veteran is diagnosed with a low back disability, did such disability have its onset during active duty, within one year of active duty, or was such disability otherwise caused or aggravated by military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the September 2010 report of the Veteran's private physician and the Veteran's December 2010 statements regarding his parachute jumps in service.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



